/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2014

                                      No. 04-14-00351-CV

                            Joshua M. HINSON and Louise Hinson,
                                         Appellants

                                                v.

                          Don LEESEBURG and Carla M. Leeseburg,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16610
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
         In this restricted appeal, the appellate record was complete on June 18, 2014; Appellants’
brief is due to be filed by July 18, 2014. See TEX. R. APP. P. 38.6(a).
        On June 24, 2014, Appellants filed a motion for extension of time to file the brief. In
their motion, Appellants state the parties have agreed to mediate this dispute, and they require
sixty days for discovery and negotiations.
        On the court’s own motion, we ABATE this appeal for a period not to exceed SIXTY
DAYS from the date of this order to allow the parties to reach a settlement. See id. R. 2;
Transport Ins. Co. v. Faircloth, 898 S.W.2d 269, 280 (Tex. 1995) (public policy favors
settlements).
        We ORDER Appellants to file in this court within SIXTY DAYS of the date of this order
(1) a motion to dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so
that the appeal may proceed. Appellants’ motion for extension of time to file the brief is MOOT.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court